Order modified by reducing the amount of bail of the relators Baum and Retek to $15,000 each on the second indictment of October 30, 1936, which sum is in addition to the $10,000 bail each on the first indictment of October 20, 1936; and as so modified affirmed as to said appellants. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Untermyer and Cohn, JJ.; Martin, P. J., and Cohn, J., dissent and vote for affirmance. Appeal from said order by the relator Paul N. Coulcher, alias P. Coulcher Delton, unanimously dismissed. No opinion.